Citation Nr: 0835826	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for tremors, all four 
extremities, to include as secondary to hepatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied service connection for residuals, 
hepatitis, and tremors, all four extremities. The veteran 
filed a timely appeal of these determinations to the Board.

In October 2006, the veteran and his spouse, accompanied by 
the veteran's representative, testified before the 
undersigned Veterans Law Judge at the local regional office.  
A transcript of these proceedings has been associated with 
the veteran's claims file.

This matter was remanded by the Board in June 2007 for 
further development.  


FINDINGS OF FACT

1.  The veteran has not been shown to have residuals of 
hepatitis.

2.  The veteran's current tremors are not of service origin.  




CONCLUSIONS OF LAW

1.  The veteran does not have residuals of hepatitis that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Tremors were not incurred or aggravated by active 
military service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The November 2004 and July 2007 letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in March 2006.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran had also been afforded several VA 
examinations.  The veteran reported having been awarded 
Social Security disability benefits in 1997.  Attempts to 
obtain these records have been unfruitful.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that certain conditions, such as hepatitis or 
tremors, will be presumed to have been incurred in service if 
it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.



Residuals of Hepatitis 

A review of the veteran's service medical records reveals 
that in a September 11, 1960, treatment record, it was noted 
that he had Serum Hepatitis.  In a September 28, 1960, 
Clinical Cover Sheet Report, the veteran was noted to have 
been hospitalized for 17 days.  A diagnosis of infectious 
mononucleosis was rendered.  

In the physician's summary section of the October 1960 
service separation report of medical history, it was noted 
that the veteran had had hepatitis which had been treated at 
Ft. Lee with no recurrence.  

At the time of a March 2005 VA examination, the veteran 
reported that in the early 1960's he developed hepatitis for 
which he was hospitalized.  He noted that the hepatitis 
resolved at that time.  The veteran stated that he could not 
remember the exact details of the hepatitis and its 
management and/or complications.  

The examiner indicated that there was no history of gall 
bladder disease, pancreatic condition, septic chronic liver 
disease, cirrhosis of the liver, or primary biliary 
cirrhosis.  There had also been no episodes of 
incapacitation.  There was no history of malignancy and no 
transplant.  

Physical examination of the abdomen revealed no tenderness or 
organomegaly.  There was no evidence of liver enlargement, 
ascites, or portal hypertension.  Serological studies for 
Hepatitis A, B, and C were nonreactive.  A diagnosis of no 
evidence of liver disease, i.e., hepatitis, was rendered.  

At his October 2006 hearing, the veteran testified that he 
was treated at Ft. Lee for hepatitis.  He stated that he was 
pretty yellow at the time and lost a lot of weight.  

In June 2007, the Board remanded this matter for further 
development, to include a review of the claims folder by a VA 
examiner with specific questions about whether the veteran 
suffered from any residuals of hepatitis other than tremors 
of the extremities.  

In a July 2008 report, a VA examiner noted that he had 
reviewed the veteran's claim folder.  The examiner stated 
that he had reviewed the service medical records and found 
that in a September 11, 1960, treatment record it was written 
"Admit to A5, Serum hepatitis".  He observed that there was 
no lab work in the file to corroborate the statement of the 
diagnosis.  He also noted that a September 28, 1960, health 
record reported "mononucleosis, infectious".  He indicated 
that there was also no corroborating laboratory evidence to 
prove the veteran had infectious mononucleosis.  

The examiner noted that an October 2, 2004, hepatitis panel 
was nonreactive for Hepatitis A, B. or C., which would 
indicate that the veteran had never had infectious hepatitis 
of any type.  He observed that the same panel was recorded in 
May 2005, also with negative results for Hepatitis A, B, or 
C.  He noted that a comment of "unlikely hepatitis" was set 
forth at that time.  The examiner indicated that with two 
laboratory tests negative for the presence of Hepatitis A,B, 
or C, the conclusion was that the veteran had never had any 
of these hepatitis entities.  He stated that it was possible 
that the veteran had had infectious mononucleosis in 
September 1960.  

The Board notes that the veteran has expressed his belief 
that he currently has residuals of hepatitis, other than 
tremors, related to service.  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed);  See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In order to establish service connection he has 
to show that a current disability, other than tremors, is 
linked to exposure to inservice hepatitis.  No current 
hepatitis residuals, other than tremors, are shown.  
Therefore, service connection for residuals of hepatitis, 
other than tremors, is not warranted.  

Tremors

As noted above, the veteran was diagnosed as having both 
hepatitis and infectious mononucleosis in service.  In 
conjunction with these diagnoses, the veteran was 
hospitalized for 17 days in September 1960.  The veteran's 
service treating medical records do not reveal any complaints 
or findings of tremors in service.  The objective medical 
evidence also does not reveal findings of tremors within the 
one year period following service.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that in an October 2004 treatment 
record, the veteran was found to have Parkinson-like tremors 
and bradykinesis.  The examiner suspected viral encephalitis 
fifty years ago as the cause.  Parkinson-like tremors and 
bradykinesia were also diagnosed at the time of a December 
2004 visit.  The examiner again indicated that he suspected 
that the veteran had had viral encephalitis 50 years ago and 
that this was the cause.  He doubted that it was idiopathic 
Parkinson's disease but that was still possible.  

At the time of the March 2005 VA examination, the veteran 
reported having developed tremors in his hands about two to 
three months before he was hospitalized in September 1960, 
which continued after he was hospitalized, and had 
progressively worsened over the past four to five years.  The 
examiner noted that whether the veteran had any hepatic 
encephalopathy was unclear.  The veteran reported a 
progressive increase in his tremors.  

Following examination, the examiner rendered a diagnosis of 
generalized continuous tremor upper and lower extremities of 
unknown etiology.  The examiner indicated that the veteran 
had a history of hepatitis in 1960 for which he was 
hospitalized.  He noted that the veteran claimed that either 
before or after hepatitis he started having the tremors.  He 
observed that there was only the possibility that the veteran 
might have had hepatic encephalopathy at that time, 
undiagnosed or overlooked, and the veteran developed some 
tremor due to the hepatic encephalitis.  He indicated that it 
was a matter of speculation but it was his opinion that it 
was more likely done (than) not that the tremor would be 
related to that hepatic encephalopathy.  

At the time of the October 2006 hearing, the veteran 
testified that he began having problems with his tremors 
after having his hepatitis.  He noted that his tremor 
condition became so bad that he had to had to switch his 
military duties to the kitchen.  The veteran testified that 
the shaking was what sent him to the hospital in the first 
place.  

Following the October 2006 hearing, the Board remanded this 
matter for further development.  

Treatment records obtained in conjunction with the remand 
reveal that at the time of a May 2007 neurological consult, 
the veteran was noted to have been diagnosed with a history 
of Parkinson's about five years ago.  The examiner indicated 
that the veteran stated that a resting tremor started about 
10 to 11 years ago in his left foot and went to his left 
upper extremity about three years ago.  It had slowly 
worsened over the years.  It was the examiner's assessment 
that the veteran had a history of Parkinson's diagnosed about 
five years ago with masked facies, monotone voice, resting 
tremor, cog wheel rigidity, bradykinesia, impaired postural 
reflexes, and gait disturbance.  She noted that she agreed 
with the diagnosis of probable Parkinson's disease, proper.  
The examiner also observed that the veteran had a history of 
tremor in his youth with a positional and kinetic tremor.  
She also suspected that he had a benign essential tremor.  

In the July 2008 VA examination report, the examiner 
indicated that there was no lab work to confirm the diagnosis 
of hepatitis or infectious mononucleosis.  He noted that 
current serological testing revealed that the veteran had no 
evidence of Hepatitis A, B, or C.  

He observed that it was possible that the veteran may have 
had infectious mononucleosis in September 1960.  The examiner 
noted that infectious mono could cause a hepatitis-like 
illness with jaundice, but it is was usually of minimal 
sequelae with full recovery.  It was not known to cause a 
Parkinson-type illness.  He indicated that he had done 
research and found that an infectious disease was not known 
to cause a Parkinson-type illness.  He observed that the 
cause of Parkinson's was unknown.  However, from experience 
and other literature, it was certainly unlikely that the 
Parkinsonism was caused by hepatitis or from infectious mono.  

He observed that the neurology notes from the Las Vegas VA 
indicated that there was the likelihood that the veteran had 
some type of essential tremor or familial tremor in younger 
years and that he had developed Parkinsonism in later years.  
He indicated that one of the neurologists who saw the veteran 
stated that he likely had some other kind of tremor in 
younger years and a second type tremor developed in the last 
ten years which had been labeled as a Parkinson-like 
disorder.  

The examiner stated that it was his opinion that the veteran 
did not have Parkinson's disease secondary to infectious mono 
or any type of infectious hepatitis.  This decision was based 
upon the fact that there was no laboratory evidence of the 
veteran ever having infectious hepatitis.  He further noted 
that while there was also a clinical diagnosis of infectious 
mono, there was no laboratory documentation to prove he had 
infectious mono.  The examiner further observed that there 
was nothing in the record on the admission or discharge 
physical examination suggesting a tremor-like disorder at the 
time of his military service.  He also noted that there was 
no other evidence in the record from the service medical 
records to the reports from the Las Vegas VA that would 
indicate that there was a tremor earlier in life either.  He 
observed that it may have existed but there was no 
documentation of that on review of the record.  

The Board notes that for a veteran to prevail in his claim it 
must be demonstrated that there is an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
at 54 (1990).

The veteran's service medical records are absent for any 
complaints or findings of tremors.  While the Board notes 
that the veteran's service records show a finding of serum 
hepatitis in September 1960, a diagnosis of infectious 
mononucleosis was listed on a clinical report in conjunction 
with the veteran's 17 day hospitalization at Ft. Lee.  

The Board further observes that the veteran has reported 
having developed tremors in service in very close proximity 
to his inservice hospitalization, either right before, 
during, or immediately after his September 1960 
hospitalization.  

The Board notes that while the March 2005 VA examiner 
indicated that the veteran's tremors more likely than not 
were related to hepatic encephalopathy, the July 2008 VA 
examiner indicated that serological studies revealed that the 
veteran did not have hepatitis.  The Board further observes 
that the examiner has reported that the veteran's diagnosed 
infectious mononucleosis was also not the cause of his 
current tremors based upon research he had performed on the 
issue.

VA treatment records associated with claims folder in 
conjunction with the veteran's claim reveal that the 
veteran's treating neurologist, based on the veteran's 
report, speculated that that the veteran's Parkinson-like 
tremors were the result of viral encephalitis more than 50 
years.  

The Board finds that there were no clinical findings of 
tremors during service, that the serological testing has 
shown that the veteran did not have hepatitis, that VA 
examiner reviewed the file, examined the veteran, and 
researched the subject, and determined that tremors were not 
related to infectious mononucleosis, and the veteran was 
first diagnosed with a Parkinson's like disorder more than 30 
years after service.  In contrast to speculative VA opinions 
relating the veteran's current tremor symptoms to a possible 
diagnosis of hepatic encephalopathy more than 50 years ago.  
However, the diagnosis provided by this VA neurologist was 
generalized continuous tremors of unknown etiology.

Based on this evidence, the Board finds the preponderance of 
the evidence is against a finding that the veteran's current 
tremors are related to his period of service.  As such, the 
claim is denied.


ORDER

Service connection for residuals of hepatitis, other than 
tremors, is denied.  

Service connection for tremors is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


